El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
J. Ochoa y Hermano presentó demanda en cobro de pesos en la Corte Municipal de San Juan y pidió que se decre-tase el embargo de bienes de su deudor para asegurar la efectividad de la sentencia que recayera. El juez exigió que prestara una fianza por determinada cantidad y cuando le fue presentada una fianza personal se negó a decretar el em*283bargo; entonces el demandante acudió a la corte de distrito en procedimiento de mandamus, la que después de oir a dicho juez le ordenó que despachase la orden de embargo.
Los dos únicos motivos que alegó el juez municipal en el tribunal inferior como fundamento para no decretar el embargo y que reproduce ahora para pedirnos la revocación de la sentencia apelada fueron: Io. que la parte demandante se negó a especificar en la fianza con qué determinada pro-piedad inmueble respondería en su caso a la parte contraria, especificación que la corte en uso de su discreción consideró procedente y justa en dicho caso para la debida protección de la parte sentenciada: 2°. Que la fianza no se ajusta al modelo impreso de fianzas que para tales casos tiene pro-visto y a disposición de las partes y de las cortes el Depar-tamento de Justicia.
La ley para asegurar la efectividad de las sentencias au-toriza el embargo de bienes en caso de que la obligación no conste en documento público, cuando se prestare fianza para responder de los daños y perjuicios que se causen al deman-dado por consecuencia del aseguramiento, y en sus secciones 6a., 7a. y 8a. consigna los requisitos que deberán tener las fianzas personales, hipotecarias o metálicas. En cuanto a la personal expresa que podrán ser fiadores personales las personas que pagaren al Tesorero de Puerto Pico, a título de dueños, una contribución sobre la propiedad, representa-tiva de un capital cuyo valor sea el doble de la fianza exigida por el tribunal para decretar el aseguramiento. No requiere esta ley en esa clase de fianza que se especifique, como pre-tende el juez municipal recurrido, con qué determinada pro-piedad inmueble se habrá de responder y por tanto carece el juez municipal de facultad para exigir tal especificación de responsabilidad de bien inmueble. Se trata de un caso en que el juez no tiene facultad discrecional para exigir que se haga esa especificación. Sus facultades en cuanto a este extremo están limitadas a examinar si se han cumplido los requisitos exigidos por la ley, pero no puede exigir otros *284distintos, y si lo hace no ejerce ninguna discreción y enton-ces el auto de mandamus es procedente. La propia sección 6a. garantiza el derecho de los demandados contra nna fianza personal determinando lo que lian de hacer cuando quieran asegurarse contra las fianzas de esa clase. Tampoco el artí-culo 355 del Código de Enjuiciamiento Civil que trata de la manera de constituir una fianza personal, exige el requisito que en este caso pidió el juez municipal.
Respecto al segundo fundamento alegado por el recurrente tampoco está justificado. No hay precepto alguno en la ley que requiera que la fianza haya de constar en fórmulas im-presas redactadas por el Departamento de Justicia. Si la fianza presentada en este caso está redactada de acuerdo con la ley, y respecto de esto no ha hecho objeción el juez municipal, el hecho de que no estuviera extendida en dichos im-presos no era motivo para dejar de aprobarla.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf del Toro y Hutchison.